Citation Nr: 0000531	
Decision Date: 01/07/00    Archive Date: 01/11/00

DOCKET NO.  98-05 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1966 to 
January 1968.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1996 rating decision by the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center in Fargo, North Dakota.  Jurisdiction over the 
case was transferred to the Regional Office (RO) in 
Louisville, Kentucky later in November 1996.  The veteran 
testified before the undersigned member of the Board at a 
hearing held at the RO in October 1999.

The Board initially notes that the veteran was informed by 
the RO in July 1999 that the denial of his claim of 
entitlement to service connection for skin disability, to 
include skin cancer of the face, was not timely appealed.  No 
further communication from either the veteran or his 
representative was thereafter received until the veteran's 
October 1999 hearing before the undersigned.  At that time, 
the veteran informed the undersigned that he was not seeking 
appellate review with respect to any issue other than for 
service connection for PTSD.  The Board will accordingly 
limit its review to the issue listed on the title page of 
this action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran does not have PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 
3.304(f) (1999).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Further, the Board is satisfied that all relevant facts have 
been properly developed and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).  In 
this regard the Board notes that the veteran is apparently in 
receipt of disability benefits from the Social Security 
Administration (SSA), but that records from that agency are 
not on file.  The Board notes, however, that the veteran 
began receiving such benefits only after sustaining a back 
injury at work in 1992 or 1993, and that he indicated, at his 
July 1996 and May 1999 VA examinations, that his SSA 
disability benefits were based on a back injury.  
Accordingly, in light of the above, and as neither the 
veteran nor his representative has requested that VA obtain 
records from SSA or suggested that any such records would be 
germane to the issue involved in the instant case, the Board 
concludes that a remand to obtain records from SSA is not 
warranted.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999).  Entitlement to service connection for PTSD requires 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (1998).

During the pendency of this appeal, § 3.304(f) was amended, 
effective March 7, 1997.  As amended, § 3.304(f) (1999) 
provides:  Service connection for post-traumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  64 Fed. Reg. 
32807-32808 (1999).

Service medical records are entirely negative for any 
complaints, finding or diagnosis of psychiatric disability.  
Service personnel records show that the veteran served as a 
field artillery repairman, earning the Vietnam Service Medal 
and the National Defense Service Medal.  The records also 
show that the veteran participated in Phase II of the Vietnam 
Counteroffensive.

On file are several statements by the veteran in which he 
states that his stressors in Vietnam included traveling a 
mined highway and witnessing the deaths, on one occasion, of 
several Vietnamese whose bus struck a landmine.  He also 
described an incident in which he helped kill an enemy 
soldier from a helicopter.  The veteran indicated that he had 
experienced mortar fire while in service and that two of his 
friends were killed in one such incident.  The veteran also 
alleged that he witnessed a priest intentionally burn himself 
to death.  The veteran indicated that he had experienced 
numerous other stressful events but that he had blocked his 
recollection of those experiences.  The veteran alleged that 
his current symptoms included nightmares, flashbacks, mood 
swings, irritability and suicidal thoughts.

The veteran was afforded a VA examination in July 1996, at 
which time he reported serving as a field artillery repairman 
in Vietnam.  He indicated that he had experienced frequent 
mortar attacks while in service, in which several of his 
friends were killed.  He also reported that he would travel 
on mined roads and that he had witnessed the deaths of 
civilians on those roads via landmine explosions.  He also 
reported that he had been exposed to sniper fire and 
described an incident in which he witnessed the killing of an 
enemy soldier.  He also reported witnessing the death of a 
Buddhist priest who deliberately burned himself to death.  
The veteran informed the examiner that he had held up to 14 
jobs since service, generally holding no position more than 
two years, and that he would typically quit his jobs in anger 
following disagreements with supervisors.  He indicated that 
he had stopped working altogether, however, because of a back 
injury.  The veteran's current symptoms included irritability 
and moodiness.  He reported experiencing sleep difficulty, 
including monthly nightmares of Vietnam, and indicated that 
he experienced daily recollections of Vietnam, although such 
recollections did not tend to interrupt his day.  The veteran 
reported experiencing an exaggerated startle reflex as well 
as hypervigilance, and he described symptoms compatible with 
restriction of affect.  He denied any recent suicidal 
ideation.  The veteran indicated that his psychiatric 
symptoms were exacerbated by war movies, which his wife no 
longer allowed him to view, and that he tended to avoid large 
crowds, although he reported no difficulty with attending 
athletic events and frequenting malls.  The veteran expressed 
belief in a future, but reported experiencing uncertainty 
about his future.  Following review of the claims file and 
mental status evaluation of the veteran, the examiner 
concluded that while the veteran exhibited some symptoms of 
PTSD, he nevertheless lacked sufficient avoidance and numbing 
criteria to warrant a diagnosis of the same.

On file is a statement by the veteran's wife received in 
August 1996.  She reported that the veteran had experienced 
no psychiatric problems prior to service, but that he began 
to abuse alcohol after service.  She also indicated that the 
veteran was moody and short tempered, that he physically 
abused her, that he would become nervous in traffic, and that 
he preferred not to associate with people and would leave for 
weeks at a time.  She indicated that the veteran was unable 
to maintain employment for any length of time.  She also 
stated that the veteran experienced dreams of Vietnam and 
that war movies would remind him of Vietnam.

On file is a statement by the veteran's mother received in 
August 1996.  She stated that the veteran had been nervous 
and depressed upon his return from service, and that he 
thereafter started to drink alcohol and would disappear for 
weeks at a time.  She indicated, in essence, that he did not 
exhibit such behavior prior to service.

On file are statements, dated in August 1996 and October 
1996, by John W. Foley, M.S.W., a social worker with a Vet 
Center.  Mr. Foley indicated that the veteran had attended 
six group counseling sessions, during which time the veteran 
presented problems consistent with the symptoms of PTSD.  Mr. 
Foley concluded that the veteran's military experiences had 
contributed to an emotional state which had impaired his 
functioning.

On file are private medical records from B. Kaza, M.D., for 
October 1998 to December 1998.  The records document the 
veteran's contention that he attended PTSD classes and 
experienced problems with sleeping, including nightmares of 
Vietnam.  He indicated that his wife would not allow him to 
watch war movies.  The veteran discussed his Vietnam 
experiences with Dr. Kaza, and also reported experiencing 
flashbacks, irritability, depression and problems with 
concentration.  The records document that the veteran worked 
at a coal mine for 23 years until sustaining a back injury.  
Dr. Kaza diagnosed the veteran in October 1998 with major 
depression and PTSD.

The veteran was afforded a hearing before a hearing officer 
at the RO in December 1998, at which time he reported serving 
as an artillery repairman in service.  He averred that 
service in Vietnam was itself a stressor.  The veteran 
testified that his other stressors included traveling mined 
roads, witnessing the deaths of civilians from exploding 
landmines, killing an enemy soldier, and witnessing a 
Buddhist purposefully burn himself to death.  He also averred 
that he had been in combat and described experiencing mortar 
attacks and sniper fire.  The veteran testified that he was 
unable to remember the precise dates of any of the described 
incidents or recall the names of anyone killed.  The veteran 
testified that he attended a PTSD class and that he had been 
diagnosed with PTSD by Dr. Kaza, who was a psychiatrist.  He 
indicated that he still had problems with sleep and that he 
tended to avoid people.  He also suggested that his July 1996 
VA examination was accomplished in too short of time to 
adequately assess his PTSD, although he claimed that the 
examiner nevertheless told him that he should attend a PTSD 
class.
 
The veteran was afforded a VA examination in May 1999, at 
which time the examiner clarified that both he and the 
veteran's July 1996 VA examiner were board certified 
physicians, that the July 1996 examiner specialized in the 
treatment of PTSD, and that the May 1999 examiner was the 
chief of psychiatry at the examining facility.  On 
evaluation, the veteran reported that his most stressful 
experiences in service consisted of traveling on a mined road 
and killing an enemy soldier.  With respect to current 
symptoms, the veteran reported experiencing no change in his 
psychiatric symptoms since his last VA examination, and he 
reported complaints of nervousness and problems with 
interpersonal relations, anger, depression, sleeping and 
concentration.  He also complained of intrusive recollections 
of war time events, daily flashbacks, frequent nightmares 
with war-related themes, occasional suicidal ideation, lack 
of interest and a foreshortened sense of the future.  The 
veteran reported limited avoidance symptomatology, however, 
explaining that while he avoided crowds and some 
interpersonal situations, he would watch war movies; he 
clarified that it was his wife who limited his exposure to 
such movies, although he suggested that such movies tended to 
exacerbate his symptoms.  The veteran did not otherwise 
report intense anxiety and distress when encountering 
reminders of Vietnam.  The veteran reported that he had 
worked at a coal mine for 23 years until he sustained a back 
injury which induced him to retire in 1994.  The veteran 
described some hobbies in which he engaged, but stated that 
he experienced poor concentration for other activities.  He 
denied any anhedonia and did not report any ongoing paranoid 
ideation.

The examiner indicated that he had reviewed the report of Dr. 
Kaza, and concluded that the information contained therein 
did not support a diagnosis of PTSD, suggesting that Dr. Kaza 
merely accepted the veteran's self diagnosis.  Following 
mental status examination, the examiner diagnosed the veteran 
with major depressive disorder.  With respect to PTSD, the 
examiner stated that while the veteran had many symptoms 
which were consistent with PTSD, he did not meet the criteria 
for avoidance, pointing out that while the veteran reported 
that seeing camouflage could induce uncomfortable flashbacks, 
he nevertheless wore camouflage clothing to the interview and 
admittedly would watch war movies or firearms-related 
violence on television when allowed.  The examiner found 
insufficient criteria to warrant a diagnosis of PTSD.

At his October 1999 hearing before the undersigned, the 
veteran testified that he continued to experience nightmares 
and flashbacks of his experiences in Vietnam.  He indicated 
that he served as an artillery repairman in Vietnam, during 
which time he experienced mortar attacks and sniper fire, and 
traveled on mined roads.  He testified that he witnessed the 
injury of two friends in a mortar attack, and he stated that 
he assumed that they had died from their injuries; he could 
not recall their names.  The veteran averred that he would 
return sniper fire and that he killed an enemy soldier on one 
occasion.  He also testified that he witnessed a Buddhist 
burn himself to death.  The veteran testified that he 
continued to experience nightmares related to his claimed 
stressors and that he had no friends.  He reported receiving 
treatment by Dr. Kaza up to five times, and he averred that 
he had explained his stressors to Dr. Kaza.  The veteran's 
wife confirmed that the veteran had no friends, that he had 
started to drink alcohol again and that he had stopped 
attending church.  The veteran lastly alleged, in essence, 
that his VA examinations were inadequate, arguing that both 
VA examinations were very short, and that Dr. Kaza's 
evaluations were lengthy.  He also stated that the VA 
examiners were biased against his claim.

Service medical records are negative for any psychiatric 
complaints or treatment and there is no medical evidence of a 
diagnosis of PTSD either in service or for many years after 
service.  The August 1996 and October 1996 statements by Mr. 
Foley and the medical records from Dr. Kaza are the only 
instances on file which arguably support a diagnosis of PTSD.  
Notably, however, the August 1996 and October 1996 statements 
indicate only that the veteran had presented problems 
consistent with the symptoms of PTSD, and that the veteran's 
military experiences had contributed to an emotional state 
which had impaired his functioning; Mr. Foley did not 
conclude that the veteran actually had PTSD.  Moreover, while 
Dr. Kaza diagnosed the veteran with PTSD in October 1998, he 
did not explain the basis for the diagnosis or otherwise 
indicate that he had reviewed the veteran's medical history, 
other than to note that the veteran reported attending PTSD 
classes prior to his first visit with Dr. Kaza.  In addition, 
Dr. Kaza's records are notably negative for any further 
diagnosis of PTSD beyond his initial evaluation of the 
veteran in October 1998.

In contrast, the veteran was afforded VA examinations in July 
1996 and May 1999 to specifically address whether he had 
PTSD.  Each of the examiners concluded, following review of 
the claims file and evaluation of the veteran, that the 
veteran lacked sufficient symptoms to support a diagnosis of 
PTSD.  In particular, both examiners noted the absence of 
sufficient avoidance criteria to support a diagnosis.  
Moreover, the May 1999 VA examiner specifically considered 
Dr. Kaza's medical records, including the report of his 
initial October 1998 evaluation of the veteran, but 
nevertheless concluded that those records did not contain 
sufficient information to warrant Dr. Kaza's conclusion that 
the veteran had PTSD.  As the July 1996 and May 1999 
examinations were based on a review of the veteran's claims 
file, and as the May 1999 examination in particular included 
consideration of Mr. Foley's statements and Dr. Kaza's 
treatment notes, and as the May 1999 examiner specifically 
noted that Dr. Kaza's diagnosis of PTSD was unsupported by 
the information contained in the October 1998 interview of 
the veteran, the Board concludes that the July 1996 and May 
1999 examination reports are of greater probative value than 
the August 1996 and October 1996 statements by Mr. Foley and 
the private treatment notes of Dr. Kaza.  Accordingly, the 
Board concludes that the preponderance of the evidence 
establishes that the veteran does not have PTSD.

In reaching this decision, the Board finds that application 
of the evidentiary equipoise rule, which mandates that where 
the evidence is balanced and a reasonable doubt exists as to 
a material issue, the benefit of the doubt shall be given to 
the claimant, is not required in this case.  See 38 U.S.C.A. 
§ 5107 (West 1991); 38 C.F.R. § 3.102 (1999); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  In the instant case, 
the only diagnosis of PTSD on file is contained in an October 
1998 treatment note by Dr. Kaza.  However, as noted 
previously, there is no indication that Dr. Kaza's diagnosis 
was based on a review of the veteran's medical history, and 
the May 1999 VA examiner specifically noted that the 
information contained in the treatment note, without more, 
was insufficient to support a diagnosis of PTSD.  In 
contrast, the July 1996 and May 1999 examiners, both of whom 
are board certified psychiatrists, after review of all of the 
medical evidence on file, concluded that the veteran did not 
have PTSD, and provided a rationale for this conclusion.  
Although the veteran has challenged the VA examinations, 
arguing that they were conducted in too short of time to 
adequately assess the presence of PTSD, he has not provided 
any competent evidence supporting his contention that the 
results of the VA examinations are inadequate.  The Board 
therefore finds that the July 1996 and May 1999 VA 
examination reports are adequate for adjudication purposes.  
Moreover, although the veteran contends that Dr. Kaza's 
records should nevertheless be afforded greater evidentiary 
weight because Dr. Kaza spent more time evaluating the 
veteran, the Board points out that Dr. Kaza rendered a 
diagnosis of PTSD on only one occasion, and that, in any 
event, the results of his evaluation of the veteran were 
reviewed by the May 1999 examiner.  The Board therefore finds 
that the evidence is not so evenly balanced as to require 
resolution of the claim in the veteran's favor. 


ORDER

Entitlement to service connection for PTSD is denied.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

